UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6908



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME FREDERICK SATTERFIELD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-99-131, CA-01-799-1)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Frederick Satterfield, Appellant Pro Se.   Sandra Jane
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Frederick Satterfield seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Satterfield has not made a substantial

showing of the denial of a constitutional right. See United States

v. Satterfield, Nos. CA-01-799-1; CR-99-131 (M.D.N.C. May 22,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2